Title: Samuel McDowell to Virginia Delegates, 25 September 1787
From: McDowell, Samuel
To: Virginia Delegates


Gentlemen,
Danville, Septemr. 25. 1787.
I have the honour to inclose you two Resolutions of a Convention of the Representatives for the District of Kentucky, by which you will be certified of their determinations respecting its separation from the State of Virginia.
As you are instructed by Government, to use your endeavours to obtain the assent of Congress to the Measure; we rely on your exertions for success, and are happy that we shall have your Influence in our favour.
The Convention, however, to manifest their anxiety for the Event; and at the same time, to manifest their unfeigned respect for Congress, as well as their attachment to the American Union, have judged it proper to address them on the momentous occasion; and have directed me to solicit your favour in having it preferred to that august Body. I have the honour to be, with every sentiment of respect, Gentlemen, Your most obt. Servant
Saml McDowell—president
